DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A1, B2 and C1, claims 1-3, 5-11 and 16-18, in the reply filed on December 22, 2021, is acknowledged. Please note that claims 12-14 are withdrawn for being directed to nonelected species B1. The traversal is on the ground(s) that Rowe does not teach all the features of amended claim 1.  This is not found persuasive because the features of claim 1 are present in the prior art as seen in the discussion of JP 2013-173249 Asano below.
The requirement is still deemed proper and is therefore made FINAL. Claims 4, 12-15 and 19 are withdrawn for being directed to a nonelected invention or species. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 16-18, particularly the nanoscale features, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a non-parallel first direction.” It is unclear to what the first direction is not parallel. Is it not parallel to a surface? Or to an edge? For purposes of examination, the claim 
Claim 10 recites “a second direction.” However, as this claim is dependent on claim 1, a first direction has not been claimed. Therefore, it is unclear how a second direction can exist without a first direction. For purposes of examination, the claim will be interpreted such that any direction will satisfy the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-173249 Asano.
Regarding claim 1, Asano teaches a film (paragraph 0001) comprising:
a substrate 1b;
a first barrier layer 2b on the substrate;
a first resin layer 4 on the first barrier layer (paragraph 0011); the first resin layer comprising a structured major surface and a plurality of features (grooves between 41,42) (paragraph 0024);
a second barrier layer 2a on the structured major surface of the first resin layer (paragraph 0011), the second barrier layer conforming to the shape of the plurality of features in the structured major surface of the first resin layer (figure 1); and
1a on the second barrier layer, wherein the second resin layer comprises a structured major surface and a plurality of features 21a (paragraph 0011).
Regarding claim 3, Asano teaches that the second resin layer has a first refractive index (paragraph 0012, composition materials listed), the adhesive layer has a second refractive index (paragraph 0023, composition materials listed) and the second refractive index is different from the first refractive index (different materials chosen for the two layers).
Regarding claim 5, Asano teaches that the first resin layer comprises a second flat major surface opposite the structured major surface of the first resin layer (figure 1).
Regarding claim 6, Asano teaches that the second resin layer comprises a second flat major surface opposite the structured major surface of the second resin layer (figure 1).
Regarding claim 7, Asano teaches that a height of the plurality of features is 10 microns (paragraph 0043).
Regarding claim 8, Asano teaches that the plurality of features extend along a first direction (figure 5, left to right).
Regarding claim 9, Asano teaches that at least two of features extend along a non- parallel first direction (figure 5).
Regarding claim 10, Asano teaches that the plurality of features are substantially continuous along a second direction (figure 5, up-down direction).
Regarding claim 11, Asano teaches that the plurality of features are linear prisms extending along squares (figure 2), or hexagons (figure 4).
Regarding claim 16, Asano teaches that the plurality of features comprise microscale features 11a (paragraph 0043) and nanoscale features (paragraph 0044, sputtered film 100 nm thick).

Regarding claim 18, Asano teaches that the nanoscale features are formed on the microscale features (paragraph 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-173249 Asano.
Regarding claim 2, Asano teaches an adhesive layer on the substrate (paragraph 0038). Please also note that "[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the film, such that it may be flipped upside down when attached to the device element 6, and therefore the device element adhesive would exist on the second resin layer, does not impart patentability to the claim unless it would modify the operation of the device. MPEP 2144.04 Section VI Part C. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781